Exhibit 21.1 Subsidiaries Entity Name State of Incorporation Doing Business As Barrington Estates, LLC Delaware Camarillo Village Park, LLC Delaware Harbor Highlands Group, LLC California Hilltop Residential, Ltd. Florida HSP Arizona, Inc. Delaware Standard Pacific, Standard Pacific Homes HWB Construction, Inc. Delaware HWB Investments, Inc. Delaware Lagoon Valley Residential, LLC California LB/L-Duc III Antioch 330, LLC Delaware Menifee Development, LLC California Residential Acquisition GP, LLC Florida S.P.S. Affiliates, Inc. California SP Talega, LLC Delaware SPH Title, Inc. Delaware SPIC CPCO, Inc. Delaware SPIC CPDB, Inc. Delaware SPIC CPRB, Inc. Delaware SPIC NLV 2009, Inc. Delaware SPM Affiliates, Inc. Delaware Standard Pacific 1, Inc. Delaware Standard Pacific Investment Corp. Delaware Standard Pacific Mortgage, Inc. Delaware Standard Pacific of Arizona, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Colorado, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Florida GP, Inc. Delaware Standard Pacific of Florida, general partnership Florida Standard Pacific of Las Vegas, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Orange County, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of South Florida GP, Inc. Delaware Standard Pacific Homes Standard Pacific of South Florida, general partnership Florida Standard Pacific Homes Standard Pacific of Tampa GP, Inc. Delaware Standard Pacific Homes Standard Pacific of Tampa, general partnership Florida Standard Pacific Homes Standard Pacific of Texas, Inc. Delaware Standard Pacific, Standard Pacific Homes, Standard Pacific of Austin, Standard Pacific of Dallas, Standard Pacific of Texas Standard Pacific of the Carolinas, LLC Delaware Standard Pacific Homes Standard Pacific of Tonner Hills, LLC Delaware Standard Pacific of Walnut Hills, Inc. Delaware Talega Associates, LLC Delaware Walnut Acquisition Partners, LLC California Westfield Homes USA, Inc. Delaware Standard Pacific Homes Wolf Creek Development, LLC California
